Citation Nr: 0829659	
Decision Date: 09/02/08    Archive Date: 09/10/08	

DOCKET NO.  05-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of injury to the right wrist, with 
arthritis and tendinitis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of injury to the left wrist, with 
arthritis and tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1965, from January to August 1991, and from October 
1992 to April 1993, with additional active duty for training 
from at least August 20 to August 23, 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO granted service connection 
for the residuals of injury to the right and left wrists, 
with accompanying arthritis and tendinitis, each evaluated as 
10 percent disabling.  The veteran voiced her disagreement 
with the assignment of those respective 10 percent 
evaluations, and the current appeal ensured.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
residuals of injury to her right and left wrists.

In that regard, service medical records disclose that, in 
August 1994, the veteran was a passenger on an Air Force 
plane, at which time unexpected turbulence was encountered, 
resulting in the veteran having to quickly grab a stanchion 
in order to steady herself, thereby injuring her right and 
left wrists.  Further review of the record discloses that the 
veteran last underwent a VA examination for compensation 
purposes in January 2006, almost three years ago.  
Significantly, during the course of a hearing before the 
undersigned Veterans Law Judge in June 2008, the veteran 
indicated that her bilateral wrist disability was becoming 
"more severe," that her swelling and pain had increased, and 
that it was becoming more difficult to manipulate zippers and 
buttons on some of her clothing.  The veteran further 
indicated that, whereas in the past, she had experienced no 
difficulty in lifting and maneuvering large commercial baking 
pans, she now found it impossible to do so without using both 
hands.  Also noted was that the veteran lost "total use" of 
her hands approximately one week out of every month, and had 
resorted to the use of Styrofoam cups in place of china mugs 
because the mugs had become "too heavy" and difficult to 
grasp.  Finally, by the veteran's own admission, she prepared 
her lessons as a schoolteacher a year in advance, thereby 
avoiding the difficulty entailed in writing those lessons on 
occasions when her wrists were stiff and painful.  See 
Transcript, pp. 3-8.

Based on the aforementioned, it is clear that the veteran is 
arguing that, since the time of her most recent VA 
examination for compensation purposes in January 2006, her 
service-connected right and left wrist disabilities have 
increased in severity.  Under the circumstances, the Board is 
of the opinion that an additional, more contemporaneous 
examination would be appropriate prior to a final 
adjudication of the veteran's claims for increased 
evaluations for those disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board notes that, during the course of an 
Informal Hearing in October 2006, the veteran's accredited 
representative argued that the limitations imposed by 
repetitive use and pain were crippling to the veteran's 
potential work and social capabilities, and, as such, worthy 
of consideration of an extraschedular evaluation.  Further 
argued was that the veteran's complaints of an increased 
inability to grasp objects implied that there might be some 
developing "nerve damage" (in her wrists).  Based on 
examination findings contained in the claims folder, it is 
unclear whether the veteran does, in fact, suffer from some 
impairment of the nerves related to her service-connected 
right and left wrist disabilities.  Moreover, it is at 
present unclear whether the effect of the veteran's service-
connected wrist disabilities on her occupation as a 
schoolteacher is sufficient to constitute a "marked 
interference" with employment, thereby justifying 
consideration of an extraschedular rating.  Significantly, to 
date, the RO has failed to consider the veteran's entitlement 
to an increased rating on an extraschedular basis.  Such 
consideration is necessary in order to afford the veteran 
full due process under the law.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of her service-connected 
residuals of injury to the right and left 
wrists, with accompanying arthritis and 
tendinitis.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from nerve damage and/or 
impairment directly attributable to her 
service-connected residuals of injury to 
the right and left wrists.  The examiner 
should, additionally, offer an opinion 
regarding the impact of the veteran's 
service-connected right and left wrist 
disabilities on her ability to work, and, 
in so doing, provide a supporting 
rationale for that opinion.  In providing 
that rationale, the examiner should 
specifically address the issue of whether 
the veteran's service-connected right and 
left wrist disabilities, in and of 
themselves, are productive of a "marked" 
interference with the veteran's 
employment as a schoolteacher.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO should then review the 
veteran's claims for increased 
evaluations for her service-connected 
residuals of injury to the right and left 
wrist, with arthritis and tendinitis, on 
both a schedular and extraschedular 
basis.  Should the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must specifically 
address the veteran's potential 
entitlement to an increased rating on 
both a schedular and extraschedular 
basis, and must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in March 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

